      Case 2:20-cv-00414-RSL Document 12 Filed 04/30/20 Page 1 of 2




                                                  THE HONORABLE ROBERT S. LASNIK




                           UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NORTHWEST ADMINISTRATORS, INC.,
                                                 NO. C20-00414-RSL
                     Plaintiff,
                                                 ORDER DIRECTING ENTRY OF
             v.                                  JUDGMENT

BALLARD TRANSFER COMPANY OF
WASHINGTON, an inactive Washington
corporation, et al.,

                     Defendants.


                                   Summary of Judgment

Judgment Creditor:                       Northwest Administrators, Inc.
Judgment Debtor:                         Ballard Transfer Company of Washington and
                                         David Miller
Principal Judgment Amount:              $24,289.84
Liquidated Damages                       $4,857.97
Interest to Date of Judgment:              $443.90
Attorneys’ Fees                          $7,110.45
Costs:                                     $559.00
Other Recovery Amounts:                     NONE
Percent Interest on Principal:           4.75% per annum
Interest Rate on Costs:                  NONE
Attorneys for Judgment
  Creditor:                              Reid, McCarthy, Ballew & Leahy, L.L.P.

      THIS MATTER coming on for consideration upon Plaintiff’s motion for judgment

against the Defendant, Plaintiff being represented by its attorney, Russell J. Reid of Reid,


ORDER DIRECTING ENTRY OF JUDGMENT –
Page 1 of 2
      Case 2:20-cv-00414-RSL Document 12 Filed 04/30/20 Page 2 of 2




McCarthy, Ballew & Leahy, L.L.P., Defendant not being represented, and the Court having

reviewed the records and file herein, including the Declaration of Russell J. Reid and

exhibits thereto, and the Declaration of Jeremy Schumacher and the exhibits thereto in

support of Plaintiff’s motion, and being fully advised in the premises, now, therefore, it is

hereby

       ORDERED, ADJUDGED AND DECREED that Plaintiff be and hereby is awarded

judgment against Defendants, Ballard Transfer Company of Washington and David Miller,

in the amounts hereinafter listed, which amounts are due the Plaintiff’s Trust by Defendant

for its inclusive employment of members of the bargaining unit represented by Local 174

with which the Defendant has a valid collective bargaining agreement, and which amounts

are due by reason of its specific acceptance of the Declarations of Trust: for withdrawal

liability of $24,289.84, for liquidated damages of $4,857.97, for pre-judgment interest of

$443.90, for attorneys’ fees of $7,110.45, and for costs of $559.00; all for a total of

$37,261.16, together with interest accruing thereupon at the rate of 4.75% per annum from

the date of entry hereof until fully paid.


       Dated this 30th day of April, 2020.


                                                A
                                                ROBERT S. LASNIK
                                                UNITED STATES DISTRICT JUDGE

Presented for Entry by:

/s/Russell J. Reid
Russell J. Reid, WSBA #2560
of Reid, McCarthy, Ballew & Leahy, L.L.P.
Attorneys for Plaintiff

ORDER DIRECTING ENTRY OF JUDGMENT –
Page 2 of 2
